NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50150

                Plaintiff-Appellee,             D.C. No. 3:17-cr-00118-JLS-1

 v.
                                                MEMORANDUM*
VICTORIO PEREZ-ROMERO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Victorio Perez-Romero appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea convictions

for importation of methamphetamine, in violation of 21 U.S.C. §§ 952 and 960.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Perez-Romero contends that his sentence is substantively unreasonable in

light of the mitigating circumstances in this case. The district court did not abuse

its discretion in imposing Perez-Romero’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

the amount of methamphetamine involved in the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                    17-50150